Title: To Thomas Jefferson from Edmund Randolph, 25 July 1793
From: Randolph, Edmund
To: Jefferson, Thomas



E. R. to Mr. J.
July 25. 1793.

We have been at cross purposes about the inclosed letter of July 24. 1793. in answer to Mr. Genets of the 9th. I am much mistaken, if my note intimated a doubt of its propriety. I certainly always approved it. My remarks as to delay were applicable to the answer to the inflammatory memorial; to which General Knox suggested an addition. Is that some word omitted in the first sentence of the inclosed?
I have lost my copy of the laws of Congress, at the session commencing in 1792. Look at the index of the laws of last session, under the head of territory; and you will find, that a limitation act has been disapproved by congress. Perhaps the necessity of laying the act before them will appear from the laws, which I miss. But I confess, that it does not strike my eye in the act concerning the Southern territory, the ordinance establishing the Northern territory, nor the cession of No. Carolina. I will examine further.
